Citation Nr: 1810778	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee from June 30, 2009.

3.  Entitlement to a disability rating in excess of 20 percent from February 27, 2013 and 30 percent from February 7, 2017 for rotator cuff tear with tendinitis and acromioclavicular joint arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1973 to January 1996.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and St. Petersburg, Florida, respectively.  Jurisdiction of the case is now with the RO in St. Petersburg, Florida.  The Board remanded the case in August 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Recently, in Sharp v. Shulkin, the Court addressed the adequacy of a VA examiner's findings concerning additional functional loss during flare-ups of a musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, 29 Vet.App. 26 (2017).  The Court held that VA examiners must estimate the functional loss that would occur during flare-ups.  Specifically, examiners must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment.  Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the limitation of motion during flare-ups, as the Veteran's most recent February 2017 VA examinations for his right knee and right shoulder did not address this issue.  

In addition, the February 2017 VA examiner's opinion regading the etiology of the Veteran's left knee is inadequate.  See Barr v. Nicholson, 21 Vet. App. 3.3, 312 (2007).  The examiner merely opined that it was less likely as not that the Veteran's left knee disorder was caused or aggravated by his service-connected disabilities because there was "no objective evidence in the medical literature establishing a direct cause and effect relationship between left knee disorder was caused by right knee and right ankle disabilities."  Since the February 2017 VA examiner's opinion was not supported by a sufficient rationale, the Board finds that the opinion is inadequate, and a remand is required to obtain a new VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the record shows that there is a two page correspondence that is in German, but has not been translated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a translation of the German correspondence received on November 21, 2006.

2.  Then, schedule the Veteran for a VA examination with an appropriate medical professional who has not previously examined him to determine the etiology of any diagnosed left knee disorder and to assess the nature and severity of his service-connected right knee and right shoulder disabilities, to include all orthopedic and neurological manifestations. 

After reviewing the claims file, the examiner should respond to the following:

With regard to the left knee disorder, the examiner is requested to opine (a) whether it is at least as likely as not (50 percent probability or greater) that any left knee disorder was incurred in or is otherwise related to service or (b) whether it is at least as likely as not (50 percent probability or greater) that any left knee disorder was caused or aggravated (increased beyond the natural progression of the disability) by his service-connected disabilities, to include his right knee and ankle disabilities?

In providing the above opinion, the examiner must note consideration of the statements from the Veteran regarding the onset and continuity of symptomatology since service.

With regard to the service-connected right knee and right shoulder disabilities, the examiner is requested to set forth the current severity of each disability. 

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

Further, in accord with the requirements of 38 C.F.R. § 4.59 , the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

Provide the examiner with access to the Veteran's claims file and a copy of this remand.  A complete rationale for any opinions must be provided.  All indicated tests must be performed.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

3.  Then, readjudicate the claims.  If any benefit sought is denied, in whole or in part, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




